DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Jaeggi US 5,566,437 is the closest art of record.
In regards to claim 1, Jaeggi discloses on Figures 1-14, a rail vehicle (3), comprising: a rail milling assembly configured to be coupled to a chassis (2), the rail milling assembly including: a plurality of milling workheads (13, 14), each milling workhead (13 and 14) of the plurality of milling workheads (13, 14) forming a portion of the rail milling assembly, milling workhead (13 and 14) including a spindle (41) and a cutter (40) depending downwardly from the spindle, the spindle and cutter configured to be driven by a spindle motor (42), and a cylinder rod (49) disposed between the spindle motor and the spindle and configured to move the cutter towards a rail (10 and 10’) during operation, wherein each cutter (40) of the plurality of milling workheads (13, 14) is capable of being independently moveable towards the rail relative to the other cutters of the plurality of milling workheads (as shown in Figures 4 and 5); and at least one
milling workhead (13 or 14) of the plurality of milling workheads capable of being fixed at an angular position relative to the rail (as shown in Figures 4 and 5).
	Jaeggi fails to disclose that the rail milling assembly is a floating rail milling assembly, which is floating in relation to a rail, via a pin configured to move both vertically and laterally within a slot defined in a front frame member; and a modification of the device of Jaeggi to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
In regards to claims 10 and 18, Jaeggi US 5,566,437 in view of Palese et al. US 2015/0111472 (hereafter--Palese--) is the closest art of record.
In regards to claim 10, Jaeggi discloses on Figures 1-14, a rail milling assembly configured to be coupled to a chassis (2) of a rail vehicle (3), the rail milling assembly comprising: a plurality of milling workhead (13 and 14, also refer to Figures 4-5 for example), each disposed at a fixed angle relative to the rail; each milling workhead of the plurality of milling workheads comprising: a spindle (41); a cutter (40) depending downwardly from the spindle, the spindle and cutter configured to be driven by a spindle motor (42), and a cylinder rod (49) coupled to the spindle motor and the spindle and configured to extend the cutter towards a rail during operation, from a stowed position to an extension position; and a processor (see column 5, line 59).  It has been noted that inherently there has to be some sort of extension distance calculation associated with each cutter of the plurality of workheads in order to actuate the cylinder rods (49) of the plurality of milling workheads to move the cutters (40) to the respective extension distances.
Palese teaches that it is well known in the art of rail machining to have a processor (or data processing system) that via a control software, receives a rail profile template 122 corresponding to a desired rail shape (see paragraphs [0029]-[0030]); based on the rail profile template 122 there is a calculation of parameters including number of passes and patterns (orientation, power and speed) are performed by the processor in order to actuate the workheads cutters (see paragraphs [0035-0036]; [0038-0039]).  Note that Palese teaches orienting and operating motors of the workhead and their associated mechanical parameters for rail applications, on which it includes: receiving a rail profile, comparing the rail profile with a target rail template in order to provide a comparison result, and determining, by a processor, based on the comparison result, one or more of the workhead motor’s orientation, power and speed (see Abstract section of Palese).
The closest prior art found, Jaeggi in view of Palese do not teach or suggest the processor is configured to calculate an extension distance between the stowed position and the extension position associated with each cutter and that the angle to which each of the plurality of milling workheads is fixed relative to the rail, is unique and no two milling workheads being positioned at the same angle, and a further modification of the device of Jaeggi would require altering the way that the device of Jaeggi was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
In regards to claim 18, Jaeggi discloses a method, for performing milling operations on rail, the method comprising: actuating via a processor, a plurality of milling workheads (13 and 14, each one having cutter 40 as shown in Figure 6) coupled to a rail vehicle (see Figure 1), each milling workhead (13 and 14) of the plurality of milling workheads (13 and 14) including a spindle (41) and a cutter (40) depending downwardly from the spindle, and a spindle motor (42) coupled to the spindle through a cylinder rod (49); operating the spindle motors (42)  of the plurality of milling workheads (13 and 14) to drive the spindles and therefore the cutters; actuating a first cylinder rod (49) of a first milling workhead (13 or 14) relative to the plurality of milling workheads (13 and 14) to move a first cutter (40 of one of 13 or 14) to a first predetermined position at a first angle relative to the rail that corresponds to a rail profile of a rail; actuating a second cylinder rod of a second milling workhead (13 or 14) of the plurality of milling workheads to move a second cutter to a second predetermined position at a second angle relative to the rail that corresponds to the desired rail profile of a rail; and performing a rail cutting operation with the firs cutter to thereby remove a portion of the rail to form the rail profile; where the first cylinder rod is fixed at the first angle relative to the rail; and the second cylinder is fixed at the second angle relative to the rail.
Palese teaches that it is well known in the art of rail machining to have a processor (or data processing system) that via a control software, receives a rail profile template 122 corresponding to a desired rail shape (see paragraphs [0029]-[0030]); based on the rail profile template 122 there is a calculation of parameters including number of passes and patterns (orientation, power and speed) are performed by the processor in order to actuate the workheads cutters (see paragraphs [0035-0036]; [0038-0039]).  Note that Palese teaches orienting and operating motors of the workhead and their associated mechanical parameters for rail applications, on which it includes: receiving a rail profile, comparing the rail profile with a target rail template in order to provide a comparison result, and determining, by a processor, based on the comparison result, one or more of the workhead motor’s orientation, power and speed (see Abstract section of Palese).  Palese, as previously noted, further teaches that it is well known in the art of rotary rail machining tools, to have a first workhead being oriented at an angle (22) based on a comparison of a profile of the rail and a rail template and to have a second workhead being oriented at an angle based on a comparison of a model of the rail template updated to estimate metal removed by the first grinding motor and a rail template (see paragraph [0007] and Figure 8.  Palese explicitly teaches that the angles (22) may be adjusted to any angle depending on the profile of the rail, rail template, and material removal.  See also paragraph [0044-0045].
The closest prior art found, Jaeggi in view of Palese do not teach or suggest that the method requires measuring an existing parameter of the rail profile, and that the actuation and angle orientation of the plurality of milling workheads is performed by a processor, and a further modification of the device of Jaeggi would require altering the way that the device of Jaeggi was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722